                      Case 1:20-cr-01219-JB Document 4 Filed 05/12/20 Page 1 of 1
                                                                                        FT{,ED
                                                                              'IlIi,%?H5;.i,fr      I',1i.^1.??i;
                                   IN THE UNITED STATES DISTRICT COURT
                                                                                        MAy   I Z Zr;Zl
                                       FOR THE DISTzuCT OF NEW MEXICO
                                                                                  MITCHELL R. ELFEBS
                                                                              .         CLERK
  UNITED STATES OF AMERICA,

                          Plaintiff,                         CRIMINALNO. 8,O        - IEI1ffi
                  vs.                                        18 U.S.C. $$ 1153 and 1111: Second
                                                             Degree Murder.
  BLAINE MORGAN,

                          Defendant.

                                              INDICTMENT
The Grand Jury charges:

                On or about March 29,2020, in McKinley County, in the District of New Mexico, the

defendant, BLAINE MORGAN, an Indian, unlawfully killed John Doe with malice

aforethought, in that the defendant killed John Doe by stabbing John Doe with a knife.

               Inviolationof 18U.S.C. $$ 1153 and 1111.



                                                          A TRUE BILL:


                                                               lsl
                                                          FOREPERSON OF THE GRAND JURY




Assistant United States Attorney



511112020   2:56PiM
